DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 05/19/2020 contains Non Patent Literature reference “AY” with no corresponding English language translation. The reference therefore cannot be considered at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gruner et al. (WO 2016/097418).
Paragraph citations below to Gruner et al. refer to US App. Pub. No. 2017/0355855, an English language equivalent of WO 2016/097418.
Regarding claims 1-2 and 9, Gruner et al. teaches a gold-colored effect pigment comprising a non-metallic substrate and a coating applied thereto. (Abstract). The coating layer may be an oxide, hydroxide and/or metal oxide hydrate of Fe, Sn, Ti and Zr. (par. [0012]-[0015]). The term “non-metallic” Gruner et al. includes platelets of glass, silica, mica and aluminum oxide (i.e. includes aluminum based materials) (par. [0032]). Gruner et al. teaches that the hue angle h*15 is in the range of 45o to 135o, most preferably between 75o to 105o and the chroma is most preferably greater than 30. (par. [0052]).
Regarding claims 4-5 and 7, the pigments have median particle sizes between 3 to 350 microns, most preferably between 8 and 56 microns. (par. [0118]).
Regarding claim 6, the thickness of the iron oxide layer can be in the range of 50 to 180 nm. (par. [0068]).
Regarding claim 8, the metallic substrate may include 2 layers stacked on one other (i.e. additional layers ontop of the iron oxide layer). (par. [0012]-[0015]).
Regarding claim 10, the pigments have median particle sizes between 3 to 350 microns, most preferably between 8 and 56 microns. (par. [0118]).
Regarding claim 11, the layers on the surface of the substrates are applied by coating a precursor material in a liquid medium. (par. [0201]).
Regarding claim 12, Gruner et al. teaches using the gold pigment in combination with other pigments such as hiding, transparent, pearlescent pigments and that the relative ratios may be optimize depending on the intended use and the intended optical effect to be achieved. (par. [0172]). It would therefore have been obvious to one of ordinary skill in the art to optimize the relative amounts of a golden effect pigment and absorption pigment by routine experimentation based on the teachings of Gruner et al.
Regarding claims 13-15, the pigments may be used in glasses, paints, inks, varnishes and coatings. (par. [0029]). The limitation “automotive coating” is a statement of intended use. Since the coatings described in Gruner et al. would be useable for coating an automotive material, they meet the limitation of claim 15.
Regarding claim 16, the pigments may be added to the aforementioned coating formulations. (par. [0173]).
Regarding claim 18, an outer organosilane layer may be applied on the surface of the metal oxide layers. (par. [0159]-[0161]).

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mronga et al. (U.S. App. Pub. No.2007/0034112) in view of Gruner et al. (WO 2016/097418).
Regarding claim 1-2, 4-5, 7 and 9-10, Mronga et al. teaches luster pigments which are based on aluminum platelets coated with iron oxide having an average platelet size of 8 to 30 microns. (Abstract). Mronga et al. teaches that altering the thickness of the iron oxide layer results in different types of colors exhibited by the pigments including a gold color exhibited at 21nm (par. [0007]-[0009]). The goal of Mronga et al. is to create luster pigments having high chroma and very bright hues. (par. [0014], and [0024]).
Mronga et al. does not specifically teach the hue angle and chroma values presently claimed. 
Gruner et al. teaches a gold-colored effect pigment comprising a non-metallic substrate and a coating applied thereto. (Abstract). Gruner et al. teaches that the hue angle h*15 is in the range of 45o to 135o, most preferably between 75o to 105o and the chroma is most preferably greater than 30. (par. [0052]).
It would have been obvious to one of ordinary skill in the art to optimize the hue angle and chroma values of the golden effect pigments based on the teachings of Gruner et al. regarding desirable values for these properties and the teachings of Mronga et al. regarding control of the thickness of the iron oxide coatings for obtaining different hues of gold.
One of ordinary skill in the art would have found it obvious to optimize the values of hue angle and chroma in order to obtain effect pigments having the desired color and brightness.

Regarding claims 3 and 17, Mronga et al. teaches using an aluminum platelet. (Abstract).
Regarding claim 6, the thickness of the iron oxide can be adjusted to be between 80 to 200 nm. (par. [0011]).
Regarding claims 8 and 18, Mronga et al. teaches subjecting the platelets to additional treatments for stability including silicon oxide. (par. [0023]).
Regarding claim 11, Mronga et al. teaches coating the aluminum pigment in a liquid medium with an iron precursor. (par. [0028]).
Regarding claim 12, Mronga et al. teaches combining the pigments with additional convention effect pigments. (par. [0027]). Gruner et al. teaches using the gold pigment in combination with other pigments such as hiding, transparent, pearlescent pigments and that the relative ratios may be optimize depending on the intended use and the intended optical effect to be achieved. (par. [0172]). It would therefore have been obvious to one of ordinary skill in the art to optimize the relative amounts of a golden effect pigment and absorption pigment by routine experimentation based on the teachings of Gruner et al.
Regarding claims 13-16, Mronga et al. teaches incorporating the pigments into coatings, paints, inks and like. (par. [0024]). The limitation “automotive coating” is a statement of intended use. Since the coatings described in Mronga. et al. would be useable for coating an automotive material, they meet the limitation of claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/11/2021